ORDER

LOURIE, Circuit Judge.
Primos, Inc. moves without opposition to voluntarily dismiss its cross-appeal, 05-1042. Hunter’s Specialties, Inc. and David Forbes (Hunter’s Specialties) move for an extension of time to file their reply brief in 05-1001, -1376.
IT IS ORDERED THAT:
(1) The motion to dismiss is granted. All sides shall bear their own costs in 05-1042.
*998(2) Primos should file a corrected appellee’s brief in 05-1001, -1376, deleting any reference to its cross-appeal, within 14 days of the date of filing of this order.
(3) The motion for an extension of time is granted. Hunter’s Specialties’ reply brief is due within 14 days of the date of service of Primos’ corrected opening brief.
(4) The revised official caption in 05-1001, -1376 is reflected above.
(5) A copy of this order shall be transmitted to the merits panel assigned to hear this case.